 

™ Ea ao & ie
é eee ae wae
8B Bow Bee a)

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

“JUL 12 2021
UNITED STATES DISTRICT COURT
CLERK, U.S. DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA | SOUTHERN DistRIcT o£ ALIFORNIA

 

 

 

 

 

BY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL
Vv. (For Offenses Committed On or After November 1, 1987)

RENE TLACOMULCO-AMADOR (1)

aka Froylan Euzman Garcia Case Number: 3:21-CR-01017-CAB

Heather L. Beugen, CJA
Defendant’s Attorney

USM Number 01330-506

oO -
THE DEFENDANT:
pleaded guilty to count(s) One (1) of the Indictment

 

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
8:1326(a),(b) - Removed Alten Found in the United States 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

(1 The defendant has been found not guilty on count(s)

 

L} Count(s) is dismissed on the motion of the United States.

 

[x] Assessment : $100.00 waived.

L] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Xl No fine QO) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 9, 2021“)
Date of Impo; tion’ of Sentence

 

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

 
 

é 8

AO 245B (CASD Rev, 1/19) Judgment in a Criminal Case

 

DEFENDANT: RENE TLACOMULCO-AMADOR (1) Judgment - Page 2 of 2
CASE NUMBER: 3:21-CR-01017-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
FOURTEEN (14) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

L1 The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Cl at AM. on

 

 

M1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[] onor before

CL) as notified by the United States Marshal.

1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
[ have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:21-CR-01017-CAB

 
